UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                           Chapter 7

 ROCKYOU, INC.,                                   Case No. 19-10453 (SCC)

                         Debtor.                        CERTIFICATE OF SERVICE

          I hereby certify under penalty of perjury that on April 9, 2021, I filed the Motion to

Approve Settlement Agreement with Centre Lane Partners Master Credit Fund II, L.P. and

Wild Sky Media (ECF Doc. #141) with the Court, thereby causing notice of electronic filing of

the same to be served by email on those persons and at the respective addresses listed on the

annexed email.


Dated: New York, New York                           AMINI LLC
       April 16, 2021
                                                     /s/ Jeffrey Chubak
                                                     Avery Samet
                                                     Jeffrey Chubak
                                                     131 West 35th Street, 12th Floor
                                                     New York, New York 10001
                                                     (212) 490-4700
                                                     asamet@aminillc.com
                                                     jchubak@aminillc.com
                                                     Attorneys for Plaintiff Salvatore LaMonica,
                                                     as Chapter 7 Trustee
Jeffrey Chubak

From:                              nysbinfo@nysb.uscourts.gov
Sent:                              Friday, April 9, 2021 2:11 PM
To:                                courtmail@nysb.uscourts.gov
Subject:                           NEF: 19-10453-scc Ch7 Motion to Approve Compromise Re: RockYou, Inc.


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30-page limit do not apply.

                                                  U.S. Bankruptcy Court

                                              Southern District of New York

Notice of Electronic Filing

The following transaction was received from Jeffrey Chubak entered on 4/9/2021 at 2:11 PM and filed on 4/9/2021
Case Name:          RockYou, Inc.
Case Number:        19-10453-scc
Document Number: 141

Docket Text:
Motion to Approve Compromise filed by Jeffrey Chubak on behalf of Salvatore LaMonica with hearing to be held on
6/2/2021 at 11:00 AM at Courtroom 623 (SCC) Responses due by 5/26/2021,. (Attachments: # (1) Proposed Order # (2)
Exhibit 1 - Settlement Agreement) (Chubak, Jeffrey)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:Motion, Approve Compromise.pdf
Electronic document Stamp:
[STAMP NYSBStamp_ID=842906028 [Date=4/9/2021] [FileNumber=19712746-0]
[9d60517d798af42eb2fdf8b3f5400046f8500bdd2f7f541b598d6e40ff602ad26e853
4b9500cfd8774a24fae4e502ca5d3f62be1e3dcbf55202aa470fa1f2fba]]
Document description: Proposed Order
Original filename:C:\fakepath\Proposed Order.pdf
Electronic document Stamp:
[STAMP NYSBStamp_ID=842906028 [Date=4/9/2021] [FileNumber=19712746-1]
[a10823b36681a662bce5115c2ff620378c4c2faa428d655a3bf57bc7b14568d88aee9
02468eeffaa762ff969db11a060acb46851782726c6941d95e9c32e5da6]]
Document description: Exhibit 1 - Settlement Agreement
Original filename:C:\fakepath\Exhibit 1 - Settlement Agreement.pdf
Electronic document Stamp:
[STAMP NYSBStamp_ID=842906028 [Date=4/9/2021] [FileNumber=19712746-2]
[661a31935572e9990c3dc7f102d8396893ea8ca673b7e039d6882cef5b1aca827c0a8
cd96e61334237a94ce3f2e24a9ad76e9ee468c5db53ab3334d7a6aa46c9]]

                                                             1
19-10453-scc Notice will be electronically mailed to:

Sarah A. Adam on behalf of Creditor Public Storage
sarah.adam@lewisbrisbois.com

Andrew E. Arthur on behalf of Defendant Google LLC
arthura@whiteandwilliams.com

Darren T. Azman on behalf of Interested Party CL Media Holdings LLC d/b/a Wild Sky Media
dazman@mwe.com, mco@mwe.com;cgreer@mwe.com

Darren T. Azman on behalf of Unknown CL Media Holdings LLC
dazman@mwe.com, mco@mwe.com;cgreer@mwe.com

Michael Jason Barrie on behalf of Defendant DeWinter Group, LLC
mbarrie@beneschlaw.com, debankruptcy@beneschlaw.com;kcapuzzi@beneschlaw.com;lmolinaro@beneschlaw.com

David A. Blansky on behalf of Plaintiff Salvatore LaMonica
dab@lhmlawfirm.com

David A. Blansky on behalf of Plaintiff SALVATORE LAMONICA
dab@lhmlawfirm.com

David A. Blansky on behalf of Plaintiff Salvatore LaMonica
dab@lhmlawfirm.com

David A. Blansky on behalf of Plaintiff Salvatore Lamonica
dab@lhmlawfirm.com

David A. Blansky on behalf of Trustee Salvatore LaMonica
dab@lhmlawfirm.com

Kevin Michael Capuzzi on behalf of Defendant DeWinter Group, LLC
kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com;lmolinaro@beneschlaw.com

Shawn M. Christianson on behalf of Creditor Oracle America, Inc.
schristianson@buchalter.com, cmcintire@buchalter.com

Jeffrey Chubak on behalf of Trustee Salvatore LaMonica
jchubak@aminillc.com, aminillcfiling@aminillc.com;jchubak@ecf.courtdrive.com

Amish R. Doshi on behalf of Creditor Oracle America, Inc.
amish@doshilegal.com

Scott J. Goldstein on behalf of Interested Party Hired, Inc.
sjg@sgoldsteinlaw.com, cmecf.sgoldsteinlaw@gmail.com;notices@uprightlaw.com;G31979@notify.cincompass.com

Scott J. Goldstein on behalf of Interested Party Survata, Inc.
sjg@sgoldsteinlaw.com, cmecf.sgoldsteinlaw@gmail.com;notices@uprightlaw.com;G31979@notify.cincompass.com

Jonathan Adam Grasso on behalf of Creditor Dell Financial Services L.L.C.

                                                             2
jon@piercemccoy.com

Nathan S Greenberg on behalf of Debtor MMJK, Inc.
nathan.greenberg@freshfields.com

Nathan S Greenberg on behalf of Debtor RockYou, Inc.
nathan.greenberg@freshfields.com

Frank J. Guadagnino on behalf of Debtor MMJK, Inc.
fguadagnino@mcguirewoods.com

Frank J. Guadagnino on behalf of Debtor RockYou, Inc.
fguadagnino@mcguirewoods.com

Gary Frederick Herbst on behalf of Trustee Salvatore LaMonica
gh@lhmlawfirm.com

Holly R. Holecek on behalf of Attorney LaMonica Herbst & Maniscalco, LLP
hrh@lhmlawfirm.com

Salvatore LaMonica
sl@lhmlawfirm.com, slamonica@ecf.axosfs.com

Robert L. LeHane on behalf of Creditor SF Harrison, LLC
KDWBankruptcyDepartment@Kelleydrye.com;MVicinanza@ecf.inforuptcy.com

Jacqulyn S. Loftin on behalf of Plaintiff Salvatore LaMonica
jsl@lhmlawfirm.com

Jacqulyn S. Loftin on behalf of Plaintiff SALVATORE LAMONICA
jsl@lhmlawfirm.com

Jacqulyn S. Loftin on behalf of Plaintiff Salvatore LaMonica
jsl@lhmlawfirm.com

Jacqulyn S. Loftin on behalf of Plaintiff Salvatore Lamonica
jsl@lhmlawfirm.com

Jacqulyn S. Loftin on behalf of Trustee Salvatore LaMonica
jsl@lhmlawfirm.com

Nicholas A. Pasalides on behalf of Creditor Digital 365 Main, LLC
npasalides@reichpc.com

Nicholas A. Pasalides on behalf of Creditor Digital 365 Main, LLC & Digital Realty Trust, LP
npasalides@reichpc.com

Andrew L Quiat on behalf of Unknown Cignal.io, Ltd.
aquiat@quiatlegal.com

Arthur E. Rosenberg on behalf of Creditor The Nielsen Company (US), LLC
arthur.rosenberg@hklaw.com

                                                               3
Wendy Jill Rothstein on behalf of Plaintiff Salvatore LaMonica
wjr@lhmlawfirm.com

Wendy Jill Rothstein on behalf of Plaintiff SALVATORE LAMONICA
wjr@lhmlawfirm.com

Wendy Jill Rothstein on behalf of Plaintiff Salvatore LaMonica
wjr@lhmlawfirm.com

Wendy Jill Rothstein on behalf of Plaintiff Salvatore Lamonica
wjr@lhmlawfirm.com

Michelle E. Shriro on behalf of Creditor CR3 Partners, LLC
mshriro@singerlevick.com, scotton@singerlevick.com

United States Trustee
USTPRegion02.NYECF@USDOJ.GOV

Jordan David Weiss on behalf of Trustee Salvatore LaMonica
jweiss@msek.com

Owen Richard Wolfe on behalf of Unknown Lisa Marino
owolfe@seyfarth.com

19-10453-scc Notice will not be electronically mailed to:

CBIZ Accounting, Tax & Advisory of New York, LLC
,

Illinois Department of Employment Security
,




                                                             4
